Case: 13-12012    Date Filed: 11/14/2013     Page: 1 of 9


                                                               [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                               _________________

                                No. 13-12012
                            Non-Argument Calendar
                             _________________

                   D. C. Docket No. 8:11-cv-02682-VMC-EAJ

ANNE WADE STONE,

                                                            Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                               _________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                              _________________

                               (November 14, 2013)


Before MARCUS, FAY, and DUBINA, Circuit Judges.

PER CURIAM:

      Appellant Anne Wade Stone appeals the district court’s order affirming the

Administrative Law Judge’s (“ALJ”) denial of disability insurance benefits
              Case: 13-12012      Date Filed: 11/14/2013   Page: 2 of 9


(“DIB”) and supplemental security income (“SSI”), pursuant to 42 U.S.C.

§§405(g) and 1383(c)(3). On appeal, Stone argues that the ALJ’s residual

functional capacity (“RFC”) assessment and the hypothetical posed to the

vocational expert (“VE”) were incomplete because the ALJ failed to include all of

her limitations as set forth by the doctor to whose opinion the ALJ stated he was

affording the most weight. Specifically, Stone argues the ALJ failed to include her

severe limitations on overhead reaching that the doctor opined she had, as well as

her severe limitation as to bending, lifting, carrying, and squatting.

      In Social Security appeals, we review the decision of an ALJ as the

Commissioner’s final decision when the ALJ denies benefits and the Appeals

Council denies review of the ALJ’s decision. Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001). To the extent that Stone challenges the district court’s

findings, her arguments are not relevant because we review only the ALJ’s

decision. See Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). We review

the ALJ’s decision “to determine if it is supported by substantial evidence and

based on proper legal standards.” Crawford v. Comm’r of Soc. Sec., 363 F.3d
1155, 1158 (11th Cir. 2004) (internal quotation marks omitted). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Id. (internal quotation

marks omitted).


                                           2
              Case: 13-12012      Date Filed: 11/14/2013   Page: 3 of 9




      In determining whether a claimant has proven that she is disabled, the ALJ

must complete a five step sequential evaluation process. Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999). The claimant has the burden to prove that (1) she

“has not engaged in substantial gainful activity,” (2) she “has a severe impairment

or combination of impairments,” and (3) her “impairment or combination of

impairments meets or equals a listed impairment” such that she is entitled to an

automatic finding of disability, or if not, (4) she “is unable to perform her past

relevant work.” Id. “At the fifth step, the burden shifts to the commissioner to

determine if there is other work available in significant numbers in the national

economy that the claimant is able to perform.” Id. If the Commissioner

demonstrates that there are jobs that the claimant can perform, the claimant must

prove that she is unable to perform those jobs to establish disability. Id.

      At step four of the evaluation process, the ALJ must determine a claimant’s

RFC by considering all relevant medical and other evidence. Phillips v. Barnhart,

357 F.3d 1232, 1238 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520(e). The RFC is

an assessment of a claimant’s ability to do work despite his impairment. Id. (citing

20 C.F.R. § 404.1545(a)). In assessing a RFC, the ALJ must state with

particularity the weight given to different medical opinions and the reasons

therefor. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987). To support a


                                           3
               Case: 13-12012    Date Filed: 11/14/2013   Page: 4 of 9


conclusion that the claimant is able to return to her past relevant work, the ALJ

must consider all of the duties of the work and evaluate the claimant’s ability to

perform them in spite of her impairment. See Lucas v. Sullivan, 918 F.2d 1567,

1574 (11th Cir. 1990). Generally, VE testimony is not necessary to determine

whether a claimant can perform her past relevant work. Id. at 1573 n.2. However,

the regulations permit the ALJ to consider a VE’s opinion when making this

determination. 20 C.F.R. § 404.1560(b)(2). “In order for a [VE’s] testimony to

constitute substantial evidence, the ALJ must pose a hypothetical question which

comprises all of the claimant’s impairments.” Wilson v. Barnhart, 284 F.3d 1219,

1227 (11th Cir. 2002). An ALJ is not required to include findings in a hypothetical

question that the ALJ properly rejected as unsupported. See Crawford, 363 F.3d at

1161.

        Social security regulations provide guidelines for the ALJ to use when

evaluating medical opinion evidence. 20 C.F.R. § 404.1527. The ALJ considers

many factors when weighing medical evidence, including the examining

relationship, the treatment relationship, whether an opinion is well-supported,

whether an opinion is consistent with the record, and a doctor’s specialization. Id.

§404.1527(c). These factors apply to both examining and nonexamining doctors.

Id. §§ 404.1527(e), 416.927(e) A treating physician’s opinion must be given

substantial or considerable weight unless “good cause” is shown to the contrary.


                                          4
              Case: 13-12012      Date Filed: 11/14/2013   Page: 5 of 9


See 20 C.F.R. § 404.1527(c)(2) (“Generally, we give more weight to opinions from

your treating sources . . .”). The ALJ does not have to defer to the opinion of a

physician who conducted a single examination, and who was not a treating

physician. See McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). In the end,

the ALJ may reject the opinion of any physician if the evidence supports a contrary

conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985).

      The regulations define sedentary work as involving “lifting no more than 10

pounds at a time and occasionally lifting or carrying articles like docket files,

ledgers, and small tools” and only occasional walking and standing. 20 C.F.R. §

404.1567(a). According to the Dictionary of Occupational Titles (“DOT”), the

position of social worker is considered “sedentary work,” meaning it requires the

exertion of up to ten pounds of force occasionally (up to 1/3 of the time), a

negligible amount of force frequently (1/3 to 2/3 of the time), and sitting most of

the time, but may involve walking or standing for brief periods of time. DOT §

195.107-030. The DOT explicitly states that it does not require climbing,

balancing, stooping, kneeling, crouching, or crawling. Id. It states that reaching is

only occasionally required. Id.

      At her hearing before the ALJ, Stone testified that she was unable to perform

her former job as a social worker because of pain in her neck, back, and right arm.

Even though she had been on medical disability since 2002, she had hurt her back


                                           5
              Case: 13-12012     Date Filed: 11/14/2013    Page: 6 of 9


and neck in 2006 when she was moving and lifting some boxes. Hospital records

showed that Stone had been diagnosed with degenerative disease of the cervical

spine, and that she had a post anterior cervical discectomy and fusion at the levels

of the C5-6 and C6-7 vertebrae. Pursuant to a referral from the Florida Division of

Disability Determination, Dr. Fathy Saad examined Stone and opined that because

of her neck and back condition, Stone should be moderately to severely restricted

from carrying, lifting, bending, squatting, or overhead reaching. Dr. Joan Watkins

conducted an independent medical exam of Stone and diagnosed Stone with left

spastic hemiparesis with dysarthria. She opined that Stone had limitations on

lifting, should never climb, balance, stoop, crouch, kneel, or crawl, and her ability

to reach was affected by her impairment.

      In formulating Stone’s RFC, the ALJ gave Dr. Sadd’s opinion great weight

and less weight to Dr. Watkins’s opinion. The ALJ concluded that Stone had the

RFC to perform sedentary work with occasional climbing, balancing, stooping,

kneeling, crouching, and crawling, but without frequent overhead work. At the

hearing, the ALJ posed a hypothetical to the VE that recited the RFC almost

verbatim.

      We conclude from the record that substantial evidence supports the ALJ’s

determination that Stone was not disabled. First, the ALJ explicitly accorded the

most weight to Dr. Saad’s opinion and gave less weight to Dr. Watkins’s opinion.


                                           6
              Case: 13-12012     Date Filed: 11/14/2013   Page: 7 of 9


The ALJ did not err in making this determination because, as found by the ALJ,

Dr. Watkins’s opinion was not supported by the record and, because she was not a

treating physician, her opinion was not required to be given substantial or

considerable weight. See 20 C.F.R. § 404.1527(c)(2). Accordingly, we conclude

that the ALJ did not err in according Dr. Watkins’s opinion less weight than Dr.

Saad’s.

      Stone’s argument that the ALJ failed to include all of her limitations in the

RFC and hypothetical question to the VE is without merit. Dr. Watkins opined

that Stone should never climb, balance, stoop, crouch, kneel, or crawl, and her

ability to reach was affected by her impairment. Because the ALJ correctly

determined that this opinion was to be accorded less weight and was not supported

by the medical evidence and Stone’s testimony regarding her daily activities, the

ALJ was not required to include these limitations in the RFC and hypothetical. See

Crawford, 363 F.3d at 1161.

      Moreover, the ALJ’s RFC assessment and hypothetical included all of Dr.

Saad’s limitations. Dr. Saad opined that Stone was moderately to severely

restricted from carrying, lifting, bending, squatting, and overhead reaching because

of her back and neck condition. Dr. Saad did not expound upon the meaning of

moderately to severely. While the ALJ’s RFC assessment and hypothetical to the

VE did not use the same language as Dr. Saad, they both accounted for such


                                          7
              Case: 13-12012     Date Filed: 11/14/2013    Page: 8 of 9


limitations. The ALJ explicitly determined that Stone’s RFC was limited to

sedentary work, which implicitly took into account Stone’s limitation on carrying

and lifting. See 20 C.F.R. § 404.1567(a). The ALJ added the limitation of only

occasional climbing, balancing, stooping, kneeling, crouching, crawling, and

avoiding frequent overhead work, which appears to implicitly take into account

Stone’s limitations on bending, squatting, and overhead reaching. When posing

the hypothetical, the ALJ recited the RFC almost verbatim to the VE.

      Stone offers nothing more than her own opinion that the RFC and

hypothetical only accounted for Dr. Saad’s opinion that she was moderately

restricted, not severely restricted from certain activities. However, nothing

indicates that Dr. Saad’s opinion that Stone was “moderately to severely restricted”

from engaging in certain activities meant that she was definitely severely

restricted, or that she should never engage in such activity, as Stone seems to

suggest. Alternatively, the ALJ was not required to, and did not, give controlling

weight to Dr. Saad’s opinion. Thus, the ALJ was entitled to conclude, despite Dr.

Saad’s moderate-to-severe restriction opinion, that the totality of the medical and

other evidence, including the evidence of Stone’s daily activities, established that

Stone’s limitations noted by Dr. Saad were moderate but not severe. Accordingly,

we conclude that the ALJ did not err in determining Stone’s RFC or in posing the

hypothetical question to the VE, and the VE’s testimony constituted substantial


                                          8
              Case: 13-12012    Date Filed: 11/14/2013   Page: 9 of 9


evidence that Stone was not disabled.

      AFFIRMED.




                                        9